Citation Nr: 0527011	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected poliomyelitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which continued a 10 percent disability evaluation for 
service-connected poliomyelitis.  

In May 2003, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ), and in October 2003, the Board 
remanded the case for additional evidentiary development.  A 
March 2005 rating decision granted an increased rating of 20 
percent, and granted service connection for muscle wasting of 
the left shoulder and arm secondary to service-connected 
poliomyelitis with a 10 percent disability evaluation.  The 
veteran's appeal concerning an increased rating for 
poliomyelitis remains pending because the maximum schedular 
rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

An August 2005 letter advised the veteran that he was 
entitled to an additional hearing as the VLJ who conducted 
the May 2003 hearing was no longer employed by the Board.  
See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2004).   He was advised that if he did not respond to the 
letter within 30 days, the Board would assume that he did not 
want an additional hearing.  Having received no response from 
the veteran, the case will be considered on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, the case must 
be remanded.  

Particularly, the record indicates that the RO has not 
considered highly relevant medical evidence from John F. 
Black, M.D., dated March 2005.  See 38 U.S.C.A. § 7104(a) 
(providing that "[a]ll question in a matter subject to 
decision by the Secretary shall be subject to one review on 
appeal).  

Moreover, Dr. Black's letter necessitates that the veteran 
undergo further VA examination to assess the overall 
disability picture; Dr. Black stated that the veteran suffers 
from upper thorax and cervical spine problems due to long 
term left shoulder poliomyelitis.  In fact, an earlier 
September 2004 VA examination report contained a similar 
opinion by the examiner that the veteran's onset of cervical 
pain may be secondary to the prolonged progressive nature of 
the left shoulder and arm weaknesses.  

Further, Dr. Black opined that the veteran had lost fine 
motor control due to the polio viral syndrome.  As such, the 
veteran should be afforded a comprehensive assessment of his 
musculoskeletal system in relation to service-connected 
poliomyelitis.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for 
a VA medical examination, and the RO 
should forward the veteran's claims 
file to the examiner to be reviewed.  
The examiner should assess the current 
severity of all manifestations of long 
term poliomyelitis, including Dr. 
Black's statements in the March 2005 
letter concerning secondary spinal 
stenosis.  Appropriate neurological 
testing should be performed, and 
functional loss due to pain, weakness, 
lack of endurance, and incoordination 
should be considered.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

2.  Then, the RO should readjudicate 
the veteran's claim for an increased 
rating for poliomyelitis.  The RO 
should specifically consider whether 
application of the regular schedular 
standards, as per 38 C.F.R. 
§ 3.321(b)(1), is impractical given the 
circumstances of the veteran's case.  
If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


